

EXHIBIT 10.3
 
[Form of]


CROSS LICENSING AND INTELLECTUAL PROPERTY AGREEMENT


THIS CROSS LICENSING AND INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is
made and entered into as of the ___ day of _________, 2005, by and between THE
DOW CHEMICAL COMPANY, a Delaware corporation (“Dow”), and MILLENNIUM CELL INC.,
a Delaware corporation (“MCEL”). Dow and MCEL also may be referred to herein
individually as a “Party” or collectively as the “Parties.”
 
Recitals


WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated
as of February 27, 2005 (the “Stock Purchase Agreement”), pursuant to which,
among other things, at the First Closing (as defined in the Stock Purchase
Agreement), the Parties are to enter into this Agreement;
 
WHEREAS, the First Closing has occurred and, simultaneously therewith, the
Parties are entering into this Agreement pursuant of the Stock Purchase
Agreement;
 
WHEREAS, simultaneously with the entering into of this Agreement, Dow and MCEL
have also entered into that certain Joint Development Agreement, dated as of the
date hereof (the “Joint Development Agreement”);
 
WHEREAS, simultaneously with the entering into of this Agreement, Dow and MCEL
have also entered into the Patent Assignment Agreement, dated as of the date
hereof (the “Patent Assignment Agreement”);
 
WHEREAS, in connection with entering into the Joint Development Agreement, (i)
Dow desires to grant, and MCEL desires to accept, a license to the Dow-Licensed
Intellectual Property (as defined below) within the Field of Use (as defined
below) and within the Application (as defined below) and (ii) MCEL desires to
grant, and Dow desires to accept, a license to the JDA Intellectual Property (as
defined below) within the Non-Exclusive Areas (as defined below), in each case
on the terms and conditions set forth herein.
 
NOW, THEREFORE, the Parties hereto, in consideration of the mutual agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
do hereby agree as follows:
 
1.  Definitions.Capitalized terms used but not defined herein shall have the
meanings given to them in the Joint Development Agreement. The following terms
shall have the meanings provided:
 
“Application” means (A) production of hydrogen gas for use by fuel cells by
storing and chemically converting sodium borohydride or other boron hydride-fuel
formulations into hydrogen by (1) controlling the contact of an alkaline aqueous
boron hydride solution with a contained solid catalyst comprised of a transition
metal adhered to a substrate which promotes the chemical reaction between the
boron hydride and water to release hydrogen gas; and/or (2) [***] and (B)
interconnections and related control strategies for the integration of a fuel
cell and hydrogen generator systems for delivery of hydrogen gas produced by one
of these means for conversion to power by a fuel cell.
 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
1

--------------------------------------------------------------------------------


 
“Dow-Licensed Intellectual Property” means the trade secrets, technical data,
designs, concepts, processes, formulae, know-how and information of Dow that are
disclosed or otherwise made available to MCEL under the terms of the Joint
Development Agreement pertaining to the design, development, manufacture, sale
and use of the proposed JDA Products and any registered intellectual property
that may be added hereto from time to time pursuant to Section 3.3 and including
Dow’s interest in the Patent.
 
“Dow Technical Resources” means (i) the persons listed on Schedule A hereto  and
(ii) such other persons that the Dow appointees to the Steering Committee may
designate in writing to be added to Schedule A hereto at such time as any such
other person contributes efforts as FTEs under the Joint Development
Agreement, but, in the case of clauses (i) and (ii), only during the period that
such persons are dedicating time that constitutes some or all of Dow’s
obligation to provide FTEs under Section 5.1 of the Joint Development Agreement
in furtherance of fulfilling a Milestone.
 
“Field of Use” means fuel cells for energy generation.
 
“Government Authority” has the meaning given such term in the Stock Purchase
Agreement.
 
“Improvements” means any and all systems, subsystems, components or methods
currently existing, under development or developed in the future that utilize
any item of the JDA Intellectual Property and any patent rights thereto,
including all divisions, continuations, continuations-in-part, reissues,
reexaminations and extensions thereof.
 
“JDA Intellectual Property” means (i) the technical data, designs, concepts,
processes, formulae, know-how and information, copyright, trade secret, or other
intellectual property rights related thereto developed by MCEL and/or Dow
Technical Resources during the Term of the Joint Development Agreement and in
furtherance of the Milestones under the Joint Development Agreement, (ii) any
Improvements thereto conceptualized or developed during the Term of the Joint
Development Agreement and/or (iii) all technical data, designs, concepts,
processes, formulae, know-how and information, copyright, trade secret, or other
intellectual property rights related thereto jointly developed by MCEL and/or
Dow Technical Resources with other Person(s) pertaining to the design,
development, manufacture, sale and use of the JDA Products, including without
limitation any patent during the Term of the Joint Development Agreement.
 
“JDA Products” has the meaning given such term in the Joint Development
Agreement.

2

--------------------------------------------------------------------------------


 
“Licensed Intellectual Property” means, as applicable, (i) the Dow-Licensed
Intellectual Property being licensed to MCEL hereunder or (ii) the JDA
Intellectual Property being licensed to Dow hereunder.
 
“Licensee Party” means, as applicable, (i) MCEL as the licensee of the
Dow-Licensed Intellectual Property pursuant to the terms of this Agreement or
(ii) Dow as the licensee of the JDA Intellectual Property pursuant to the terms
of this Agreement.
 
“Licensor Party” means, as applicable, (i) Dow as the licensor of the
Dow-Licensed Intellectual Property pursuant to the terms of this Agreement or
(ii) MCEL as the licensor of the JDA Intellectual Property pursuant to the terms
of this Agreement.
 
“MCEL-Contributed Intellectual Property” has the meaning given such term in the
Joint Development Agreement and also means MCEL’s interest in the Patent and all
rights thereto (excluding any rights to the Patent that are not explicitly
transferred by the Patent Assignment Agreement).
 
“Non-Exclusive Areas” means, collectively, outside of the Field of Use (whether
or not within the Application) and outside of the Application (whether or not
within the Field of Use).
 
“Patent” means US Provisional Patent Application Serial No. [***], filed jointly
between MCEL and Dow on April 14, 2004, and all other intellectual property
rights claiming priority from such provisional patent application.
 
“Term” has the meaning given such term in the Joint Development Agreement.
 
“Use” means the right to use, practice, make, have made, reproduce, modify,
enhance, upgrade, create derivative works, import, export, copy and sell, offer
for sale, license and/or sublicense, except as otherwise provided in Section 3.1
and Section 8.3.
 
2.  Ownership of Intellectual Property.
 
2.1.  Ownership of Dow-Licensed Intellectual Property. MCEL agrees and
acknowledges that Dow retains under this Agreement all ownership rights,
including without limitation all intellectual property rights, in and to the
Dow-Licensed Intellectual Property. Except as otherwise provided for in this
Agreement and the Joint Development Agreement, no ownership rights, including
without limitation any intellectual property rights, in and to the Dow-Licensed
Intellectual Property is hereby conveyed by Dow to MCEL. Except as otherwise
provided in this Agreement and subject to the confidentiality provisions in the
Joint Development Agreement, Dow shall be entitled on its own to develop
improvements and inventions using the JDA Intellectual Property and to apply for
any new patents or other intellectual property rights that arise or result
therefrom and to own and hold such new patents or other intellectual property
rights in its own name.
 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
3

--------------------------------------------------------------------------------


 
2.2.  Ownership of JDA Intellectual Property. Dow agrees and acknowledges that
MCEL retains under this Agreement all ownership rights, including without
limitation all intellectual property rights, in and to the JDA Intellectual
Property and that such JDA Intellectual Property shall be protected by the
Parties as Proprietary Information of MCEL or Dow, as appropriate, under Section
9 of the Joint Development Agreement. Except as otherwise provided for in this
Agreement and the Joint Development Agreement, no ownership rights, including
without limitation any intellectual property rights, in and to the JDA
Intellectual Property is hereby conveyed by MCEL to Dow. Except as otherwise
provided in this Agreement, MCEL shall be entitled on its own to develop
improvements and inventions using the JDA Intellectual Property and to apply for
any new patents or other intellectual property rights that arise or result
therefrom and to own and hold such new patents or other intellectual property
rights in its own name.
 
3.  License to MCEL of Dow-Licensed Intellectual Property within the Field of
Use and Application.
 
3.1.  License. Except as otherwise provided in the Patent Assignment Agreement,
and subject to the terms and conditions contained herein and any rights of
Governmental Authorities or third parties in existence on the date hereof, Dow
hereby grants to MCEL, and MCEL hereby accepts from Dow, a world-wide,
royalty-free, paid-up, non-exclusive license to Use the Dow-Licensed
Intellectual Property within the Field of Use and Application during the term
set forth in Section 3.2; provided, however, solely for purposes of the license
granted pursuant to this Section 3.1, the term “Use” shall not be deemed to
include the right to license or sublicense the Dow-Licensed Intellectual
Property.
 
3.2.  Term of License. The license to MCEL of the Dow-Licensed Intellectual
Property granted under this Section 3.1 shall terminate immediately upon the
expiration or termination of the Joint Development Agreement in accordance with
its terms, unless such license is previously terminated pursuant to Section 13.
 
3.3.  Updates to Dow-Licensed Intellectual Property. Dow may add any item of
registered intellectual property to the definition of “Dow-Licensed Intellectual
Property” by providing notice in writing to add any such patent, copyright or
other intellectual property rights, at which time such patent, copyright or
other intellectual property will be deemed to be “Dow-Licensed Intellectual
Property” as of the date of such addition.
 
4.  License to Dow of JDA Intellectual Property within the Non-Exclusive Areas. 
 
4.1.  License. Subject to the terms and conditions contained herein, MCEL hereby
grants to Dow, and Dow hereby accepts from MCEL, a perpetual, world-wide,
royalty-free, paid-up, non-exclusive license to Use the JDA Intellectual
Property within the Non-Exclusive Areas during the term set forth in Section
4.3.
 
4.2.  Sublicense. Dow may sublicense the rights granted under Section 4.1 (a) to
any third party. Any such sublicense shall be on terms and conditions at least
as restrictive as the terms and conditions of this Agreement. Dow shall provide
MCEL with a summary of any such license or sublicense within thirty (30)
Business Days of executing such a license.
 
4

--------------------------------------------------------------------------------


 
4.3.  Term of License: The license to Dow of the JDA Intellectual Property
granted under this Section 4.1 shall be for the duration of the last to expire
of the registered JDA Intellectual Property, unless such license is previously
terminated pursuant to Section 13.
 
4.4.  Reporting. During the term of the license set forth in Section 4, MCEL
shall provide Dow annual reports that disclose the status of MCEL’s efforts to
prosecute the patents that are a part of the JDA Intellectual Property. In the
event that MCEL determines not to pursue the prosecution of any patents that are
a part of the JDA Intellectual Property or otherwise abandons any of the JDA
Intellectual Property, including the failure to pay any applicable United States
maintenance fee or any applicable foreign annuity, MCEL shall first notify Dow
of such intention and, at Dow’s option, Dow may obtain the prosecution file and
prosecute or maintain any such patent that is part of such JDA Intellectual
Property at its sole cost and expense or, at Dow’s written request, MCEL shall
assign its rights in any such issued patent to Licensee to the extent possible
by law or third party contracts.
 
5.  Export Control. The use and disclosure of the Licensed Intellectual Property
and the exercise of all rights granted by this Agreement shall be subject to the
technology transfer, export, assets and financial control regulations of the
United States of America and any applicable foreign governments or governmental
bodies, including, without limitation, restrictions under regulations of the
United States that may be applicable to direct or indirect exportation or
reexportation of such technical information or of equipment, products or
services directly produced by use of such technical information. Each Licensee
Party shall comply fully with all such applicable provisions and to protect the
full value of the intellectual property rights which are the subject of this
Agreement.
 
6.  License Fees and Royalties. Except as provided for any MFN License as set
forth in Section 7, neither Party hereto shall be obligated to (i) pay any
license fees or royalties for any license to Licensed Intellectual Property
permitted hereby or (ii) provide any accounting in respect thereof.
 
7.  “Most Favored Nation” License of JDA Intellectual Property within Field of
Use and within Application. Upon the written request of Dow, MCEL shall grant to
Dow, and Dow shall accept from MCEL, a perpetual, world-wide, non-exclusive
license to Use any JDA Intellectual Property within the Field of Use and within
the Application (each, an “MFN License”) that is otherwise on terms
substantially similar to the terms of the license of the Licensed Intellectual
Property to Dow, as Licensee party, under this Agreement, except that (i) with
respect to the pricing terms of such MFN License, such terms shall be on
reasonable commercial terms and conditions and (ii) such MFN License shall
provide that (A) in the event that, after the date Dow requests such MFN License
from MCEL under this Section 7, MCEL directly or indirectly enters into a
license of all or any portion of such JDA Intellectual Property with a third
party licensee (a “Third Party License”), MCEL shall promptly provide a
description of the Third Party License and all other terms material to such
Third Party License to Dow, (B) if such Third Party License contains, in the
good faith determination of Dow, more favorable pricing, terms and conditions,
in the aggregate, than such terms contained in such MFN License, Dow may, by
delivering written notice thereof, promptly modify the pricing, terms and
conditions of this License to be the same as the pricing, terms and conditions,
in the aggregate, that are contain in such Third Party License and (C) such
modifications described in clause (B) shall in all cases be effective as of the
date that Licensor entered into such Third Party License. Each MFN License shall
be negotiated in good faith and as promptly as possible after Dow’s request.
 
5

--------------------------------------------------------------------------------


 
8.  Notice of Certain Transactions; Dow Rights of First Refusal.
 
8.1.  Notice with respect to JDA Intellectual Property. For the five (5) year
period commencing upon the date of this Agreement, MCEL shall provide Dow
advance written notice at least 60 days prior to granting a license or
transferring any initial license of JDA Intellectual Property to any third party
licensee or transferee if, after giving effect to such grant or transfer, MCEL
will no longer be able to grant an exclusive license to Dow in respect of such
JDA Intellectual Property in the field of use, application and/or area which is
the subject of or covered by such grant or transfer.
 
8.2.  Dow’s Right of First Refusal - MCEL Contributed Intellectual Property. In
the event MCEL proposes to grant an exclusive license or exclusive transfer of
any MCEL-Contributed Intellectual Property to any third party licensee or
transferee for any use whatsoever (whether within the Field of Use and within
the Application or within the Non-Exclusive Areas), Dow shall have a right of
first refusal to enter into such license or transfer agreement with respect to
such MCEL-Contributed Intellectual Property on substantially similar terms as
the terms in which MCEL proposes to license or transfer such MCEL-Contributed
Intellectual Property to such third party licensee or transferee, subject to the
procedure contained in Section 8.4.
 
8.3.  Dow’s Right of First Refusal -- JDA Intellectual Property. In the event
MCEL proposes to grant an exclusive license or exclusive transfer of any JDA
Intellectual Property to any third party licensee or transferee for any Use
within the Field of Use and within the Application, Dow shall have a right of
first refusal to enter into such license or transfer agreement with respect to
such JDA Intellectual Property on substantially similar terms as the terms in
which MCEL proposes to license or transfer such JDA Intellectual Property to
such third party licensee or transferee, subject to the procedure contained in
Section 8.4; provided, however, solely for purposes of such license under this
Section 8.3, the term “Use” shall not be deemed to include the right to license
or sublicense the JDA Intellectual Property.
 
8.4.  Right of First Refusal Process.
 
(a)  Notice of Proposed Transfer. Before effecting any proposed license or
transfer to which Section 8.2 or Section 8.3 applies (the “Proposed License”),
MCEL shall give written notice to Dow (i) describing terms of the Proposed
License and all other terms material to such Proposed License (the “License
Notice”). MCEL shall also certify to Dow that the Proposed License is a bona
fide transaction and that the third party licensee or transferee is ready,
willing and able (financially and otherwise) to enter into the Proposed License.
 
(b)  Exercise of Right of First Refusal. At any time within the ten
(10)-Business Day period immediately following the receipt of the License
Notice, Dow may elect to exercise the right of first refusal under Section 8.2
or Section 8.3, as applicable. The entering into of any Proposed License
pursuant to the exercise of any such right of first refusal shall in no event be
held more than thirty (30)-Business Days after Dow’s election to exercise such
right of first refusal.
 
6

--------------------------------------------------------------------------------


 
(c)  Proposed License to a Third Party Licensee. If (i) Dow fails to exercise
the right of first refusal under Section 8.2 or Section 8.3, as applicable,
within such ten (10)-Business Day period following receipt of the License Notice
on substantially similar terms as the terms set forth in the License Notice or
(ii) Dow fails to enter into the Proposed License within the period specified
therefor in Section 8.4(b), then MCEL may, not later than thirty (30)-Business
Days following the later of clause (i) and clause (ii) of this sentence, enter
into the Proposed License on the terms and conditions described in such License
Notice. Any proposed license on terms and conditions materially different from
those described in the License Notice, as well as any proposed license by MCEL
after the expiration of such 30-Business Day period, shall again be subject to
the right of first refusal under Section 8.2 or Section 8.3, as applicable, and
shall require compliance by MCEL with the procedure described in this Section
8.4.
 
9.  Representations and Warranties of MCEL. MCEL makes the representations and
warranties set forth below in this Section 9.
 
9.1.  General Representations and Warranties.
 
(a)  Corporate Power and Authorization. MCEL has all requisite legal and
corporate power and authority to enter into this Agreement and perform its
obligations in accordance with the terms of this Agreement. The execution and
delivery of this Agreement by MCEL and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of MCEL and no further action is required by MCEL. This
Agreement has been duly executed and delivered by MCEL and constitutes the valid
and binding obligation of MCEL enforceable against MCEL in accordance with its
respective terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
(b)  Filings, Consents and Approvals. MCEL is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by MCEL of this Agreement in accordance with its terms.
 
9.2.  MCEL Intellectual Property. Except as stated on Schedule 9.2:
 
(a)  No MCEL-Contributed Intellectual Property or product or service of MCEL
related to MCEL-Contributed Intellectual Property is subject to any proceeding
or outstanding decree, order, judgment, agreement, contract or stipulation
restricting in any manner the use, transfer or licensing thereof by MCEL, or
which may affect the validity, use or enforceability of such MCEL-Contributed
Intellectual Property. Each item of registered MCEL-Contributed Intellectual
Property is presumed valid and subsisting. All necessary registration,
maintenance and renewal fees currently due in connection with registered
MCEL-Contributed Intellectual Property have been made and all necessary
documents, recordations and certifications in connection with such registered
MCEL-Contributed Intellectual Property have been filed with the relevant patent,
copyright, trademark or other Government Authority for the purpose of
maintaining such registered MCEL-Contributed Intellectual Property.
 
7

--------------------------------------------------------------------------------


 
(b)  MCEL owns and has exclusive title to, or has licenses (sufficient for the
conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to, each item of MCEL-Contributed Intellectual Property used in
connection with the conduct of the business of MCEL as currently conducted and
as proposed to be conducted free and clear of any lien, and MCEL is the
exclusive owner or exclusive licensee of all trademarks and service marks, trade
names and domain names used in connection with the operation or conduct of the
business of MCEL, free and clear of all liens.
 
(c)  MCEL owns exclusively all copyrighted works that are MCEL products or which
MCEL otherwise expressly purports to own, free and clear of all liens.
 
(d)  To the extent that any MCEL-Contributed Intellectual Property has been
developed or created by a third party for MCEL, MCEL has a written agreement
with such third party with respect thereto and MCEL thereby either (i) has
obtained ownership of and is the exclusive owner of, or (ii) has obtained a
license (sufficient for the conduct of the business of MCEL as currently
conducted and as proposed to be conducted, including MCEL’s development
activities contemplated under the Joint Development Agreement) to all of such
third party’s MCEL-Contributed Intellectual Property in such work, material or
invention by operation of law or by valid assignment.
 
(e)  All contracts relating to the MCEL-Contributed Intellectual Property are in
full force and effect. The consummation of the transactions contemplated by this
Agreement will neither violate nor result in a breach, modification,
cancellation, termination or suspension of any of such contracts. MCEL is in
compliance in all material respects with all such contracts and has not breached
any material term of any such contract. To the knowledge of MCEL, all other
parties to such contracts are in compliance in all respects with all such
contracts and have not breached any term of any such contract.
 
(f)  To MCEL’s knowledge, the operation of the business of MCEL as it is
currently conducted and as proposed to be conducted, including MCEL’s
development activities contemplated hereby, has not, does not and will not
infringe or misappropriate in any manner the intellectual property of any third
party or constitute unfair competition or trade practices under the applicable
laws of any jurisdiction.
 
(g)  To MCEL’s knowledge, MCEL has not received written notice from any third
party or any other overt threats from any third party, that the operation of the
business of MCEL as it is currently conducted and as proposed to be conducted,
or any act, product or service of MCEL, infringes or misappropriates the
intellectual property of any third party or constitutes unfair competition or
trade practices under the applicable laws of any jurisdiction.
 
(h)  To the knowledge of MCEL, no Person has or is infringing or
misappropriating any MCEL-Contributed Intellectual Property.
 
8

--------------------------------------------------------------------------------


 
(i)  MCEL has taken steps which it believes reasonable to protect the rights of
MCEL in the Proprietary Information of MCEL or any trade secrets or confidential
information of third parties used, and, without limiting the foregoing, MCEL has
enforced a policy requiring each employee, consultant and independent contractor
to execute a proprietary information/confidentiality agreement in substantially
the form provided to Dow, and except under confidentiality obligations, or in
connection with pursuing patent rights by filing applications for patents in the
U.S. or foreign patent and trademark offices, there has not been any disclosure
by MCEL of any such trade secrets or confidential information.
 
9.3.  Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, THE JOINT DEVELOPMENT AGREEMENT, AND THE PATENT ASSIGNMENT AGREEMENT,
MCEL MAKES NO REPRESENTATIONS WITH RESPECT TO MCEL-CONTRIBUTED INTELLECTUAL
PROPERTY AND EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE ARISING FROM A COURSE OF DEALING
OR USAGE OF TRADE WITH RESPECT TO MCEL-CONTRIBUTED INTELLECTUAL PROPERTY OR
REPRESENTATIONS AND WARRANTIES OF NON-INFRINGEMENT.
 
9.4.  JDA Intellectual Property. Except as stated on Schedule 9.4:
 
(a)  To MCEL’s knowledge, no JDA Intellectual Property or JDA Product or service
of MCEL related to JDA Intellectual Property is subject to any proceeding or
outstanding decree, order, judgment, agreement, contract or stipulation
restricting in any manner the use, transfer or licensing thereof by MCEL, or
which may affect the validity, use or enforceability of such JDA Intellectual
Property. Each item of registered JDA Intellectual Property is presumed valid
and subsisting. All necessary registration, maintenance and renewal fees
currently due in connection with registered JDA Intellectual Property have been
made and all necessary documents, recordations and certifications in connection
with such registered JDA Intellectual Property have been filed with the relevant
patent, copyright, trademark or other Government Authority for the purpose of
maintaining such registered JDA Intellectual Property.
 
(b)  MCEL owns and has exclusive title to, or has licenses (sufficient for the
conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to, each item of JDA Intellectual Property used in connection with
the conduct of the business of MCEL as currently conducted and as proposed to be
conducted free and clear of any lien, and MCEL is the exclusive owner or
exclusive licensee of all trademarks and service marks, trade names and domain
names used in connection with the operation or conduct of the business of MCEL,
free and clear of all liens.
 
(c)  MCEL owns exclusively all copyrighted works that are MCEL products or which
MCEL otherwise expressly purports to own, free and clear of all liens.
 
(d)  To the extent that any JDA Intellectual Property has been developed or
created by a third party for MCEL, MCEL has a written agreement with such third
party with respect thereto and MCEL thereby either (i) has obtained ownership of
and is the exclusive owner of, or (ii) has obtained a license (sufficient for
the conduct of the business of MCEL as currently conducted and as proposed to be
conducted) to all of such third party’s JDA Intellectual Property in such work,
material or invention by operation of law or by valid assignment.
 
9

--------------------------------------------------------------------------------


 
(e)  All contracts relating to the JDA Intellectual Property are in full force
and effect. The consummation of the transactions contemplated by this Agreement
will neither violate nor result in a breach, modification, cancellation,
termination or suspension of any of such contracts. MCEL is in compliance in all
material respects with all such contracts and has not breached any material term
of any such contract. To the knowledge of MCEL, all other parties to such
contracts are in compliance in all respects with all such contracts and have not
breached any term of any such contract.
 
(f)  To MCEL’s knowledge, the operation of the business of MCEL as it is
currently conducted and as proposed to be conducted, including MCEL’s
development activities contemplated hereby, has not, does not and will not
infringe or misappropriate in any manner the intellectual property of any third
party or constitute unfair competition or trade practices under the applicable
laws of any jurisdiction.
 
(g)  To MCEL’s knowledge, MCEL has not received written notice from any third
party or any other overt threats from any third party, that the operation of the
business of MCEL as it is currently conducted and as proposed to be conducted,
or any act, product or service of MCEL, infringes or misappropriates the
intellectual property of any third party or constitutes unfair competition or
trade practices under the applicable laws of any jurisdiction.
 
(h)  To the knowledge of MCEL, no Person has or is infringing or
misappropriating any JDA Intellectual Property.
 
(i)  MCEL has taken steps which it believes to be reasonable to protect the
rights of MCEL in the Proprietary Information of MCEL or any trade secrets or
confidential information of third parties used, and, without limiting the
foregoing, MCEL has enforced a policy requiring each employee, consultant and
independent contractor to execute a proprietary information/confidentiality
agreement in substantially the form provided to Dow and except under
confidentiality obligations, or in connection with pursuing patent rights by
filing applications for patents in the U.S. or foreign patent and trademark
offices, there has not been any disclosure by MCEL of any such Proprietary
Information.
 
9.5.  Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS
AGREEMENT, THE JOINT DEVELOPMENT AGREEMENT, AND THE PATENT ASSIGNMENT AGREEMENT,
MCEL MAKES NO REPRESENTATIONS WITH RESPECT TO JDA INTELLECTUAL PROPERTY AND
EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR OTHERWISE ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE WITH RESPECT TO JDA INTELLECTUAL PROPERTY OR REPRESENTATIONS AND
WARRANTIES OF NON-INFRINGEMENT.
 
10

--------------------------------------------------------------------------------


 
10.  Representations and Warranties By Dow. Dow makes the representations and
warranties set forth below in this Section 10.
 
10.1.  General Representations and Warranties.
 
(a)  Corporate Authority. Dow has all requisite legal and corporate power and
authority to enter into this Agreement. The execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Dow. This
Agreement has been duly executed and delivered by Dow and constitutes the valid
and binding obligation of Dow enforceable against it in accordance with its
terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies
 
(b)  Binding Obligations. Dow is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Dow of this Agreement in accordance with its terms.
 
10.2.  Disclaimer. DOW MAKES NO OTHER REPRESENTATIONS WITH RESPECT TO
DOW-LICENSED INTELLECTUAL PROPERTY AND EXPLICITLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE
ARISING FROM A COURSE OF DEALING, USAGE OF TRADE WITH RESPECT TO DOW-LICENSED
INTELLECTUAL PROPERTY OR REPRESENTATIONS AND WARRANTIES OF NON-INFRINGEMENT.
 
11.  Further Agreements with respect to JDA Intellectual Property and
MCEL-Contributed Intellectual Property.
 
11.1.  JDA Intellectual Property and MCEL-Contributed Intellectual Property.
MCEL shall use reasonable best efforts to ensure that no JDA Intellectual
Property, MCEL-Contributed Intellectual Property or JDA Product or service of
MCEL related to JDA Intellectual Property or MCEL-Contributed Intellectual
Property becomes subject to any proceeding or outstanding decree, order,
judgment, agreement, contract or stipulation restricting in any manner the use,
transfer or licensing thereof by MCEL, or which may affect the validity, use or
enforceability of such JDA Intellectual Property or MCEL-Contributed
Intellectual Property, as applicable. MCEL shall use reasonable best efforts to
ensure that MCEL owns and has good and exclusive title to, or has licenses
(sufficient for the conduct of the business of MCEL as currently conducted and
as proposed to be conducted) to, each item of JDA Intellectual Property and
MCEL-Contributed Intellectual Property used in connection with the conduct of
the business of MCEL as currently conducted and as proposed to be conducted free
and clear of any lien.
 
11.2.  Third Party Development. To the extent that any JDA Intellectual Property
or MCEL-Contributed Intellectual Property is developed or created by a third
party (other than Dow) for MCEL, MCEL shall have a written agreement with such
third party with respect thereto under which MCEL shall either (i) have obtained
ownership of and be the exclusive owner of, or (ii) have obtained a license
(sufficient for the conduct of the business of MCEL as currently conducted and
as proposed to be conducted) to all of such third party’s work, material or
invention in such JDA Intellectual Property or MCEL-Contributed Intellectual
Property, as applicable, by operation of law or by valid assignment.
 
11

--------------------------------------------------------------------------------


 
11.3.  Contracts. MCEL shall remain at all times in compliance with all
contracts relating to the JDA Intellectual Property or MCEL-Contributed
Intellectual Property and has not materially breached any term of any such
contract.
 
11.4.  Operation of Business. MCEL will operate its business in a manner which
will not knowingly infringe or misappropriate in any manner the intellectual
property of any third party or constitute unfair competition or trade practices
under the applicable laws of any jurisdiction. MCEL shall notify Dow immediately
upon receiving notice from any Person or Government Authority of notice any
other overt threats that the operation of the business of MCEL infringes or
misappropriates the intellectual property of such third party or constitutes
unfair competition or trade practices under the applicable laws of any
jurisdiction
 
11.5.  Protection Measures. MCEL shall take all reasonable steps to protect the
rights of MCEL in the Proprietary Information of MCEL or any trade secrets or
confidential information of third parties used, and, without limiting the
foregoing, MCEL shall enforce a policy requiring each employee, consultant and
independent contractor to execute a proprietary information/confidentiality
agreement in substantially the form previously provided to Dow, and except under
confidentiality obligations, or in connection with pursuing patent rights by
filing applications for patents in the U.S. or foreign patent and trademark
offices, there shall not be any disclosure by MCEL of any such Proprietary
Information.
 
12.  Infringement Claims.
 
(a)  Each Party shall provide the other Party hereto with prompt notice of any
alleged, actual or threatened infringement or other improper use of any Licensed
Intellectual Property of which such Party becomes aware. Upon discovery of such
infringement, the Parties agree to confer and decide upon an appropriate course
of action.
 
(b)  Dow retains the right, but not the obligation, to take action to institute
and prosecute any actions for any infringement or alleged infringement, and
otherwise to take appropriate action with respect to Dow-Licensed Intellectual
Property. In the event Dow elects not to take any such action but MCEL can
demonstrate that its business is directly affected by such infringement, MCEL
may request authorization from Dow to institute actions on its behalf and
expense, which request shall be considered by Dow in good faith. The Party
instituting such action, if any, shall be solely responsible for all costs and
expenses (including attorneys’ fees) of prosecuting such actions. Any damages,
costs or other amounts recovered through such proceedings for such purposes
shall be retained by such Party. In the event Dow authorizes MCEL to institute
any such action, Dow shall join such proceeding if necessary as a party and
shall provide MCEL with all reasonably requested assistance in connection with
such proceedings, and MCEL shall reimburse Dow’s reasonable out-of-pocket costs
of providing such assistance.
 
12

--------------------------------------------------------------------------------


 
(c)  MCEL retains the right, but not the obligation, to take action to institute
and prosecute any actions for any infringement or alleged infringement, and
otherwise to take appropriate action with respect to JDA Intellectual Property.
In the event MCEL elects not to take any such action but Dow can demonstrate
that its business is directly affected by such infringement, Dow may request
authorization from MCEL to institute actions on its behalf and expense, which
request shall be considered by MCEL in good faith. The Party instituting such
action, if any, shall be solely responsible for all costs and expenses
(including attorneys’ fees) of prosecuting such actions. Any damages, costs or
other amounts recovered through such proceedings for such purposes shall be
retained by such Party. In the event MCEL authorizes Dow to institute any such
action, MCEL shall join such proceeding if necessary as a party and shall
provide Dow with all reasonably requested assistance in connection with such
proceedings, and Dow shall reimburse MCEL’s reasonable out-of-pocket costs of
providing such assistance.
 
13.  Other Agreements.
 
13.1.  Confidentiality. Each Party agrees to protect the Proprietary Information
of the other Party (including, without limitation, any Proprietary Information
that is or is related to the Licensed Intellectual Property) in accordance with
the terms of the Joint Development Agreement.
 
13.2.  Cooperation; Further Assurances. Each of the Parties agree to execute and
deliver, or cause to be executed and delivered, such documents and take such
further actions as the other Party shall reasonably request for the purpose of
more fully giving effect to the provisions of this Agreement, including without
limitation, executing powers of attorney, assignment documents, and providing
notice of filings and copies of all applications, studies, prosecution documents
(both to and from any patent office or authority), and related documents and
correspondence, as the other Party shall from time to time reasonably request.
Each Party, upon the reasonable request of the other Party, agrees to perform
all further acts and execute, acknowledge and deliver any documents which may be
reasonably necessary, appropriate or desirable to carry out the intent and
purposes of this Agreement.
 
13.3.  Costs. Each Party shall bear all costs and expenses that it incurs in
performing its obligations under this Agreement (including, in the case of MCEL,
its obligations associated with and with respect to all patent and copyright
applications or registrations with respect to the JDA Intellectual Property and
securing its intellectual property rights for any JDA Intellectual Property
developed under the Joint Development Agreement).
 
13.4.  Taxes. Each Licensee Party shall pay to the Licensor Party or the
relevant tax authority (a) all sales, use, value added and all other taxes,
duties and other similar government charges and fees, other than income taxes,
imposed on the Licensor Party (as the case may be) under this Agreement and (b)
any additional taxes, charges or fees imposed on such Licensor Party as a result
of any reimbursement of taxes under this Section 13.4.
 
13

--------------------------------------------------------------------------------


 
14.  Indemnification.
 
14.1.  Survival. The representations and warranties of the Parties contained or
made pursuant to in this Agreement shall survive the execution and delivery of
this Agreement and shall continue in full force and effect for fifteen (15)
years after the termination of the Joint Development Agreement. The covenants
and agreements set forth in this Agreement that, by their terms, are to have
effect after the termination of the Joint Development Agreement shall survive
for the period contemplated by such covenants and agreements, or, if no period
is expressly set forth, for the applicable statute of limitations.
 
14.2.  Indemnification by MCEL. MCEL hereby indemnifies Dow and its Affiliates,
directors, officers, employees and agents against, and agrees to hold each of
them harmless from, any and all Damages incurred or suffered by any of them:
 
(i)  arising out of or related in any way to any misrepresentation or breach of
any representation or warranty made by MCEL in this Agreement;
 
(ii)  arising out of or related in any way to any breach of any covenant or
agreement to be performed by MCEL pursuant to this Agreement;
 
(iii)  arising out of or related in any way to the infringement by MCEL
(including without limitation through use by MCEL or its licensees of the
MCEL-Contributed Intellectual Property or the JDA Intellectual Property) of the
intellectual property rights of a third party; or
 
(iv)  arising out of violations by MCEL of applicable law.
 
14.3.  Indemnification by Dow. Dow hereby indemnifies MCEL and its Affiliates,
directors, officers, employees and agents against, and agrees to hold each of
them harmless from, any and all claims, demands, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including, without
limitation, interest, penalties, court costs, costs and expenses (including
attorney fees) (the “Damages”) incurred or suffered by any of them:
 
(i)  arising out of or related in any way to any misrepresentation or breach of
any representation or warranty made by Dow in this Agreement;
 
(ii)  arising out of or related in any way to any breach of any covenant or
agreement to be performed by Dow pursuant to this Agreement;
 
(iii)  arising out of the infringement by Dow (including without limitation
through use by Dow or its licensees of the Dow-Licensed Intellectual Property or
the JDA Intellectual Property) of the intellectual property rights of a third
party; or
 
(iv)  arising out of violations by Dow of applicable law.
 
14

--------------------------------------------------------------------------------


 
14.4.  Indemnification Procedures.
 
(a)  If any of Dow or any of their directors, officers, employees and agents,
seek indemnification pursuant to Section 14.2, or MCEL or any of their
Affiliates or any of their directors, officers, employees and agents, seek
indemnification pursuant to Section 14.3, the Person seeking indemnification
(the “Indemnified Party”) shall give written notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) promptly (and in any event
within 30 days) after the Indemnified Party becomes aware of the facts giving
rise to such claim for indemnification (an “Indemnified Claim”) specifying in
reasonable detail the factual basis of the Indemnified Claim, stating the amount
of the Damages, if known, the method of computation thereof, containing a
reference to the provision of this Agreement in respect of which such
Indemnified Claim arises and demanding indemnification therefor. The failure of
an Indemnified Party to provide notice in accordance with this Section 14.4
shall not constitute a waiver of that party’s claims to indemnification pursuant
to Section 14.2 or Section 14.3, as applicable, except to the extent that any
such failure or delay in giving notice causes the amounts paid by the
Indemnifying Party to be greater than they otherwise would have been or
otherwise results in prejudice to the Indemnifying Party. If the Indemnified
Claim arises from the assertion of any claim, or the commencement of any suit,
action or proceeding brought by a Person that is not a party hereto (a “Third
Party Claim”), any such notice to the Indemnifying Party shall be accompanied by
a copy of any papers theretofore served on or delivered to the Indemnified Party
in connection with such Third Party Claim.
 
(b)  Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 14.4(a), the Indemnifying Party will be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 14.4. After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense and control of a Third
Party Claim, the Indemnifying Party shall not be liable to such Indemnified
Party for any legal fees or expenses subsequently incurred by such Indemnified
Party in connection therewith. Notwithstanding anything in this Section 14.4 to
the contrary, if the Indemnifying Party does not assume defense and control of a
Third Party Claim as provided in this Section 14.4, the Indemnified Party shall
have the right to defend such Third Party Claim, subject to the limitations set
forth in this Section 14.4, in such manner as it may deem appropriate. Whether
the Indemnifying Party or the Indemnified Party is defending and controlling any
such Third Party Claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence, shall take all steps
necessary in the investigation, defense or settlement thereof, and shall at all
times diligently and promptly pursue the resolution thereof. The party
conducting the defense thereof shall at all times act as if all Damages relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom. The Indemnified
Party shall, and shall cause each of its Affiliates, directors, officers,
employees, and agents to, cooperate fully with the Indemnifying Party in
connection with any Third Party Claim.
 
(c)  The Indemnifying Party shall be authorized to consent to a settlement of,
or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall (1) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness thereof; (2) shall not encumber any
of the assets of any Indemnified Party or agree to any restriction or condition
that would apply to such Indemnified Party or to the conduct of that party’s
business; and (3) shall obtain, as a condition of any settlement or other
resolution, a complete and irrevocable release of each Indemnified Party and
such settlement or judgment (x) shall not require any admission of liability,
fault or wrongdoing by any Indemnified Party or impose any non-monetary
obligation on an Indemnified Party (such as, by way of example, and not in
limitation, injunctive relief) and (y) shall not require any admission or
statement that could reasonably be expected to materially impair, disparage or
otherwise adversely affect, the business reputation of the Indemnified Party.
Except to the extent of the foregoing, no settlement or entry of judgment in
respect of any Third Party Claim shall be consented to by any Indemnifying Party
or Indemnified Party without the express written consent of the other party,
which consent shall not be unreasonably withheld or delayed.
 
15

--------------------------------------------------------------------------------


 
(d)  If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim.
 
14.5.  Limitation. DOW SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO MCEL FOR
ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFITS, REVENUE, OR BUSINESS) RESULTING FROM OR IN ANY WAY RELATED TO THIS
AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR ARISING OUT OF OR ALLEGED TO
HAVE ARISEN OUT OF A BREACH OF THIS AGREEMENT. THIS LIMITATION APPLIES
REGARDLESS OF WHETHER SUCH DAMAGES ARE SOUGHT BASED ON THEORIES OF CONTRACT OR
TORT OR ANY OTHER LEGAL THEORY. THE LIMITATIONS IN THIS SECTION 14.5 SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, DOW’S
AGGREGATE LIABILITY TO MCEL AND ANY THIRD PERSONS FOR ALL DAMAGES AND LOSSES,
DIRECT OR INDIRECT, ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE
JOINT DEVELOPMENT AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE SHALL BE LIMITED TO ONE MILLION U.S. $250,000.
 
14.6.  Exclusion of Warranties. THE DOW-LICENSED INTELLECTUAL PROPERTY IS
PROVIDED TO MCEL “AS IS,” WITH ALL FAULTS AND WITHOUT ANY WARRANTY, CONDITION,
GUARANTY OR REPRESENTATION OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, IN LAW OR
IN FACT, ORAL OR IN WRITING, INCLUDING WITHOUT LIMITATION ANY WARRANTY,
CONDITION, GUARANTEE OR REPRESENTATION OF ACCURACY, COMPLETENESS,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OR THE
LIKE. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY DOW OR ITS EMPLOYEES
SHALL CREATE A WARRANTY, CONDITION, GUARANTEE OR REPRESENTATION, OR IN ANY WAY
INCREASE THE SCOPE OF THIS WARRANTY, AND MCEL SHALL NOT RELY ON ANY SUCH
INFORMATION OR ADVICE.
 
14.7.  Exclusion of Warranties. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
THE MCEL-CONTRIBUTED INTELLECTUAL PROPERTY AND JDA INTELLECTUAL PROPERTY IS
PROVIDED TO DOW WITHOUT ANY WARRANTY, CONDITION, GUARANTY OR REPRESENTATION OF
ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, IN LAW OR IN FACT, ORAL OR IN WRITING,
INCLUDING WITHOUT LIMITATION ANY WARRANTY, CONDITION, GUARANTEE OR
REPRESENTATION OF ACCURACY, COMPLETENESS, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR THE LIKE. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN
BY MCEL OR ITS EMPLOYEES SHALL CREATE A WARRANTY, CONDITION, GUARANTEE OR
REPRESENTATION, OR IN ANY WAY INCREASE THE SCOPE OF THIS WARRANTY, AND DOW SHALL
NOT RELY ON ANY SUCH INFORMATION OR ADVICE.
 
16

--------------------------------------------------------------------------------


 
14.8.  Third Parties. Neither Licensee Party shall provide any third party with
any warranty on behalf of Licensor Party, and each Licensee Party shall include
the Licensor Party exclusions and limitations set forth in this Section 14 in
any agreement with any third party regarding the Licensed Intellectual Property.
 
15.  Termination.
 
15.1.  Termination by Dow as Licensor Party. Dow, as Licensor Party, may
terminate any or all of the licenses granted by it to MCEL, as Licensee Party,
if:
 
(a)  MCEL fails to comply in any material respect with any of its obligations
hereunder as Licensee Party and such noncompliance shall not have been remedied
within 30 days following receipt by MCEL of written notice from Dow specifying
the nature of such failure; provided, however, that in the event such material
noncompliance relates solely to one or more of the licenses granted hereunder
and not all of such licenses, then only those license(s) to which such
noncompliance so relates shall terminate and such other licenses shall remain in
full force and effect, unless such noncompliance was willful, in which case all
such licenses granted to MCEL shall terminate; or
 
(b)  A Bankruptcy Event occurs with respect to MCEL.
 
15.2.  Termination by MCEL as Licensor Party. MCEL, as Licensor Party, may
terminate any or all of the licenses granted by it to Dow, as Licensee Party,
if:
 
(a)  Dow fails to comply in any material respect with any of its obligations
hereunder as Licensee Party and such noncompliance shall not have been remedied
within 30 days following receipt by Dow of written notice from MCEL specifying
the nature of such failure; provided, however, that in the event such material
noncompliance relates solely to one or more of the licenses granted hereunder
and not all of such licenses, then only those license(s) to which such
noncompliance so relates shall terminate and such other licenses shall remain in
full force and effect, unless such noncompliance was willful, in which case all
such licenses granted to Dow shall terminate; or
 
(b)  A Bankruptcy Event occurs with respect to Dow.
 
15.3.  Termination of License by Licensee. In each case, the Licensee Party may
terminate any or all of the licenses granted to it hereunder upon ninety (90)
days’ written notice to Licensor.
 
15.4.  Effect of Termination. Upon termination of the licenses to any Licensed
Intellectual Property granted to the Licensee Party under this Agreement, (i)
all rights granted hereunder to the Licensee Party in relation to such
license(s) shall cease and shall revert to the Licensor Party, (ii) the Licensee
Party shall cease to use such Licensed Intellectual Property which is the
subject of such termination, (iii) any Proprietary Information relating to the
Licensed Intellectual Property of the Licensor Party shall by returned to the
Licensor and (iv) the Licensee Party shall deliver to the Licensor Party a
certification made by an officer of the Licensee Party, certifying that the
Licensee Party has complied with all of its termination obligations contemplated
by this Section 15.
 
17

--------------------------------------------------------------------------------


 
15.5.  Alternative Dispute Resolution. Any unresolved controversy or claim
arising out of or relating to this Agreement, except as (a) otherwise provided
in this Agreement, or (b) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the Parties, and if no agreement can be reached within 30 days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in the
District of Columbia, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the Federal
Rules of Civil Procedure, the arbitrator shall be required to provide in writing
to the Parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The arbitrator shall award reasonable attorney’s
fees, costs, and necessary disbursements in addition to any other relief to
which the arbitrator determines a party to be entitled. Each of the Parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the District of Columbia or any court of the
District of Columbia having subject matter jurisdiction.
 
16.  General Provisions. 
 
16.1.  Transfer; Successors and Assigns. No Party shall assign any rights or
obligations under this Agreement without the prior written consent of the other
Party, provided, however, that Dow may assign any and all rights and obligations
under this Agreement to any of its Affiliates. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any Party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
16.2.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of laws.
 
16.3.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
16.4.  Construction of Certain Terms. The titles of the articles, sections, and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. Wherever the words “including,”
“include” or “includes” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” References to any gender shall be
deemed to mean any gender. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.
 
16.5.  Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the Party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next Business Day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iii) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address or
facsimile number set forth below or to such other address or facsimile number as
delivered by notice to the other in accordance with this Section 16.5:
 
If to MCEL:


Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention: President
Facsimile: 732.542.4010


With a copy to:
 
Dickstein, Shapiro, Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689
 
18

--------------------------------------------------------------------------------


 
If to Dow:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Director, Natural Resources Platform, Dow Ventures
Facsimile: 989.638.7133


With a copy to:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594


King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737
 
16.6.  Amendments and Waivers. Neither this Agreement nor any term of this
Agreement may be amended, terminated or waived without the written consent of
both Parties.
 
16.7.  Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
16.8.  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Party under this Agreement, upon any breach by or default
of the other Party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting Party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any Party of any breach or
default under this Agreement, or any waiver on the part of any Party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.
 
16.9.  Entire Agreement. This Agreement shall constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 
16.10.  Compliance with Laws. In executing the rights hereunder and as a
restriction to the rights granted herein, the Parties shall comply with all
applicable laws, regulations and orders in all applicable jurisdictions.
 

19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, as of the date first above written.



        MILLENNIUM CELL INC.  
   
   
  By:    

--------------------------------------------------------------------------------

  Name
Title 

 

        THE DOW CHEMICAL COMPANY  
   
   
  By:    

--------------------------------------------------------------------------------

  Name
Title                 
20

--------------------------------------------------------------------------------